Title: Abbé Gabriel Bonnot de Mably to John Adams, 25 February 1785
From: Mably, Abbé Gabriel Bonnot de
To: Adams, John


        
          paris ce 25 fevrier 1785
        
        je réponds bien tard, Monsieur, à la lettre que vous m’avez fait l’honneur de m’ecrire le 14 de ce mois; c’est que j’esperois de vous porter moi même ma réponse. je me suis flatté de cette douce esperance, mais de jour en jour la fortune à rompu nos projets. Tantot le temps a été trop détestable pour oser se mettre en route, et tantot Mrs les Abbes de Chalut, arnoux et moi nous avons été condamnes par quelque indisposition à garder la chambre. j’espere qu’à l’avenir nous serons moins contraries, mais je ne veux plus me confier à des esperances qui pourroient encore me tromper. rien n’est plus

glorieux pour Moi, Monsieur que l’invitation que vous avez la bonté de me faire. je ne balancerois point à entreprendre la Catéchisme moral et politique dont j’ai eu l’honneur de vous parler dans les lettres qui vous sont adressées; si je croyois que ce nouvel ouvrage fût de quelque utilité à votre pays, si le premier ne produit aucun fruit, le second auroit le même sort; et ce n’est pas la peine de travailler de chercher, d’arranger et de disposer des vérites qu’on ne voudra pas entendre. quand j’ai invité le Congrès cet ouvrage, je n’ai point prétendu que tous les membres de cet illustre Corps y travaillassent à la fois; c’est une chose tres impossible. mais j’aurois voulu qu’après avoir chargé un de ses membres de cette besoigne, il en eût fait l’examen, et après l’avoir approuvé l’eut fait paroitre sous son nom. c’est ainsi qu’en usent nos parlamens et les autres cours souveraines quand elles ordonnent des remontrances. vous conviendrez qu’une catéchisme fait et presenté de cette maniere au public, ouvroit un beaucoup plus grand poids, et produiroit sans doute un grand bien. je suis occupé actuellement à corriger un ancien ouvrage que je veux faire imprimer. je ne vous fatiguerai pas par un plus long griffonnage, et je me reserve le plaisir de vous parler de tout cela la première fois que j’aurai l’honneur de vous voir. j’attends ce moment avec impatience, et je vous prie d’agréer d’avance les assurances du tendre et respectueux attachement avec lequel j’ai l’honneur d’être, / Monsieur, / votre tres humble et tres / obeissant serviteur
        
          Mably
        
       
        TRANSLATION
        
          Paris, 25 February 1785
        
        I am responding quite late, sir, to the letter that you did me the honor of writing to me on the 14th of this month; it is because I was hoping to deliver my response to you myself. I deluded myself with this sweet hope, but day-by-day fate shattered our plans. Sometimes the weather was too wretched to venture setting out, and sometimes the Abbés Chalut, Arnoux, and I were compelled by some indisposition to keep to our rooms. I hope that in the future we will be less vexed, but I do not want to rely on hopes that could again betray me. Nothing is more glorious to me, sir, than the invitation that you were so good as to extend to me. I would not hesitate at all to undertake the moral and political catechism that I had the honor of telling you about in the letters that I addressed to you, if I believed that this new work would be of some use to your country. But if the first bears no fruit, the second would share the same fate, and it is not worth the trouble to find, arrange, and set out truths that people do not want to hear.

When I urged this project on Congress, I did not pretend that all the members of that illustrious body would take it up together; that is a completely impossible thing. But I would have liked it to charge one of its members with this task, to examine and approve the work, and to publish it under its own name. That is how our parliaments and other sovereign courts operate when they draft remonstrances. You would agree that a catechism drawn and presented to the public in this manner would have much greater weight and would no doubt produce great good. I am currently busy correcting an old work that I want to have printed. I will not fatigue you with more scribbling, and I am saving for myself the pleasure of speaking to you about all this the next time that I have the honor of seeing you. I await that moment impatiently, and I pray you to accept in advance my assurances of the tender and respectful attachment with which I have the honor of being, sir, your very humble and very obedient servant
        
          Mably
        
      